DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure was previously objected to for informalities. Applicant has successfully addressed these issues in the amendment filed on 02/26/2021. Accordingly, the objections to the specification have been withdrawn and the applicant's amendment to the specification has been entered.
Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the remarks submitted on 02/26/2021. Accordingly, all previous objections to the drawings have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-15 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 02/26/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
However, as amended:
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 9 recites the limitation "said force introduction and locking mechanism" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  Revision is required to provide clarity to the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (US 8727399 B2).
Regarding claim 8, Russell teaches a device for mechanically preventing an automatic opening of a vehicle door upon impact from an object, the device comprising: a mounting clip (220) fixed to an outer door part (102) for an outer door handle (224) and said mounting clip having a door opening mechanism (230) with a balancing mass (250); said balancing mass being adjustably supported on said mounting clip (fig. 5), operatively connected to the outer door handle and movable between a first operating position and a second operating position (fig. 8); the vehicle door including a door inner part 

    PNG
    media_image1.png
    487
    699
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 9, Russell teaches the device according to claim 8, wherein the vehicle door includes a frame part (annotated fig. 1) and wherein, viewed in the direction of movement of the object, said force introduction and locking element is additionally supported against one or both of the frame part or the door inner part of the vehicle (annotated fig. 1).  
Regarding claim 10, Russell teaches the device according to claim 8, wherein said force introduction and locking element (annotated fig. 1) is a pressure-resistant shaped body (fig. 9 shows the force introduction and locking element in  a crash situation designed to resist the pressure of the crash while the door deforms from the pressure).  
Regarding claim 11, Russell teaches the device according to claim 10, wherein said shaped body is formed of plastic or metal (while not explicitly disclosed car inner door parts are regularly made from metal)
Regarding claim 13, Russell teaches the device according to claim 8, wherein said force introduction and locking element is connected by way of a non-positive and/or material connection to a door element selected from the group consisting of the door lock housing, a frame part and a door inner part of the vehicle door (annotated fig. 1, connected by material connection).  
Regarding claim 14, Russel teaches a vehicle comprising a device according to claim 8 (col. 2, lines 53-65).
Regarding claim 15, Russell teaches the vehicle according to claim 14 configured as a motor vehicle (col. 2, lines 53-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Bedekar (US 2012/0036785 A1).
Regarding claim 12, Russell teaches the device according to claim 10, however Russell does not teach wherein shaped body is a foam body.
Bedekar teaches that it is known in the art for door immobilizer brackets used in the event of a crash to utilize foam material. In paragraph 004, Bedekar states that Nissan vehicles after the year 2003 have utilized this technology.
It would have been obvious to one of ordinary skill in the art to substitute the material used in the shaped body by Russell for the foam material used by Nissan motors as identified by Bedekar. The use of foam is advantageous due to its material properties immobilizing door levers in response to an impact event as identified by Bedekar. It would have been obvious that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Response to Arguments
Applicant’s arguments with respect to claims 8-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./              Examiner, Art Unit 3675                                                                                                                                                                                          /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675